Title: To Alexander Hamilton from Benjamin Lincoln, 19 March 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, March 19, 1790. “I have written to the several keepers of the light-houses in this State, excepting the keeper of the light house at Plymouth, informing them that the President of the United States has been pleased to continue them in their present appointments.… Mrs. Thomas the widow the late General Thomas, not Warren has been considered as the keeper of the light house at Plymouth.…”
